Citation Nr: 0804487	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  02-17 911A	)	DATE
	)
SUPPLEMENTAL DECISION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than November 4, 
2002 for the grant of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1987 to 
February 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which granted service connection 
for PTSD at 70 percent and a TDIU.  The veteran filed a 
timely appeal with respect to the effective date of November 
4, 2002.  

In November 2006, the Board granted an earlier effective date 
of April 6, 2001 for the grant of service connection for 
PTSD.  Also, the Board granted an earlier effective date of 
December 12, 2000 for the TDIU.  The veteran's representative 
notified the Board in December 2007 that the RO would not 
process the award because it believed it was erroneous.  The 
RO and the veteran's representative agreed that it was 
erroneous for the Board to assign an effective date for TDIU 
prior to the effective date for the PTSD rating, as the 
veteran did not meet the schedular requirements.  This 
supplemental decision will address solely that argument, 
leaving intact that portion of the November 2006 decision 
that established an earlier effective date of April 6, 2001, 
for the 70 percent evaluation for service-connected PTSD.


FINDINGS OF FACT

1.  In October 1999, December 2001, and May 2002, the veteran 
submitted informal applications for individual employability 
due to his service-connected disability. 

2.  The schedular requirements for a TDIU were not met until 
April 6, 2001.




CONCLUSION OF LAW

The criteria for an effective date of April 6, 2001 for the 
grant of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107, 
5108, 5110 (West 2002); 38 C.F.R. 
§§ 3.400, 4.16 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in October 2005, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claims for TDIU and for an earlier effective date. The 
notice included information and evidence that VA would seek 
to provide and information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in his possession that pertained to his claim.  
Through correspondence with the veteran's representative, it 
is further clear that the veteran was well aware of the 
required evidence in order to prevail on his claim.  Thus, 
the veteran has been able to participate effectively in the 
processing of his claim and the late notice did not affect 
the essential fairness of the decision. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  
Earlier Effective Date for TDIU Claim

The veteran seeks an effective date prior to November 4, 2002 
for the grant of TDIU.  Entitlement to TDIU requires the 
presence of an impairment so severe that it is impossible for 
the average person to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2007).  In reaching such a determination, 
the central inquiry is "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to the veteran's 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his age or 
to the impairment caused by non-service-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2007).

The governing regulations provide that, to qualify for TDIU, 
if there is one service-connected disability, it must be 
rated at 60 percent or more.  If there are two or more 
service-connected disabilities, at least one disability must 
be rated at 40 percent or more, and sufficient additional 
disability must bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).  

A TDIU is an award of increased compensation.  Effective 
dates for increases in compensation are assigned in 
accordance with 38 C.F.R. § 3.400(o) (2007) (implementing 38 
U.S.C.A. § 5110(a), (b)(2) (West 2002)).  Pursuant to that 
regulation, the effective date of an increase in compensation 
shall be the date of receipt of claim or the date entitlement 
arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1) (2007) (emphasis added).  

An exception to that rule applies, however, under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred within the one-
year period preceding the date of receipt of a claim for 
increased compensation.  In that regard, the law provides 
that the effective date of the award "shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date, otherwise the date of receipt of the 
claim."  38 U.S.C.A. § 5110 (b)(2) (West 2002); see also 38 
C.F.R. § 3.400(o)(2) (2007).  

Generally, then, to determine an appropriate effective date 
for an increased rating, the Board must determine when a 
claim for an increased rating was received and, if possible, 
when the increase in disability actually occurred.  38 C.F.R. 
§§ 3.155, 3.400(o)(2) (2007).  

In correspondence dated in October 1999, December 2001, and 
May 2002, the veteran submitted informal claims for TDIU.  At 
each of those times, the veteran had one service-connected 
disability rated at 20 percent.  Therefore, he did not meet 
the schedular requirements under 38 C.F.R. § 4.16(a).  By 
rating decision in February 2004, service connection was 
granted for PTSD and assigned a 70 percent rating. This 
brought the veteran's individual and combined ratings above 
the threshold for consideration for TDIU.  Accordingly, TDIU 
was granted, effective the same date as the grant of service 
connection for PTSD.  The veteran appealed the effective date 
of both grants.  By Board decision in November 2006, the 
effective date for the PTSD grant was properly changed to 
April 6, 2001, the date his claim for service connection was 
received.  The veteran's representative has confirmed that 
the veteran does not disagree with the April 2001 date for 
the grant of service connection. 

Therefore, effective April 6, 2001, entitlement to the TDIU 
arose, because the veteran then met the applicable percentage 
requirements, having two service-connected disabilities, with 
at least one disability rated at 70 percent, and sufficient 
additional disability bringing the combined rating to 80 
percent.  While the RO has not considered whether an 
extraschedular rating was appropriate prior to that date, the 
Board has reviewed the entire and found it not to be.  Thus, 
April 6, 2001 is the earliest effective date available for 
the veteran under the regulations for the grant of TDIU.  


ORDER

An effective date of April 6, 2001 for the grant of TDIU is 
granted, subject to regulations applicable to the payment of 
monetary benefits.


____________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


